DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/14/2020 has been entered. An action on the RCE follows. 

Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 	Claim 12 recites the limitation “wherein the resistance value is matched to a driving voltage range of the driving voltage and reaches a maximum value at the on-voltage and a minimum value at the off-voltage”, is not clear because the resistance value is matched to a driving voltage range, is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al ( US 2018/0145684 A1; hereafter CHANG) in view of RIOG-GUITART et al ( US 2019/0348410 A1; hereafter RIOG-GUITART).


    PNG
    media_image1.png
    712
    596
    media_image1.png
    Greyscale

Regarding claim 1, CHANG discloses a semiconductor transistor device (Fig 2), comprising:
a GaN transistor  ( Fig 2, transistor 210, Para [ 0023, 0037]) including a drain, a gate, and a source ( Fig 2, transistor 210, Para [ 0023, 0037]), the GaN transistor having a driving voltage applied across the gate and the source and configured to switch between an on-voltage associated with an on-state of the GaN transistor ( Para [ 0021-0025, 0037-0039]) and an off-voltage associated with an off-state of the GaN transistor ( 
But, CHANG does not disclose explicitly wherein the variable gate-source resistor includes a resistive dielectric region with a resistivity that varies directly with the driving voltage of the GaN transistor and indirectly with a driving frequency of the driving voltage.
In a similar field of endeavor, RIOG-GUITART discloses wherein the variable gate-source resistor includes a resistive dielectric region (Fig 3, variable resistor dielectric region 330, Para [0038-0039]) with a resistivity that varies directly with the driving voltage of the GaN transistor ( Fig 4, Para [ 0043-0048]) and indirectly with a driving frequency of the driving voltage  ( Fig 4, Para [ 0043-0048], based on the voltage change, frequency varies with voltages also).
Since CHANG and RIOG-GUITART are both from the similar field of endeavor, and galium nitride transistor connected with variable resistor, the purpose disclosed by RIOG-GUITART would have been recognized in the pertinent art of CHANG. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine CHANG in light of RIOG-GUITART teaching “wherein the variable gate-source resistor includes a resistive dielectric region (Fig 3, variable resistor dielectric region 330, Para [0038-0039]) with a resistivity that varies directly with the driving voltage of the GaN transistor ( Fig 4, Para [ 0043-0048]) and 

Regarding claim 10, CHANG discloses a semiconductor transistor device, comprising:
a GaN transistor (Fig 2, transistor 210, Para [ 0023, 0037]) including a drain, a gate, and a source  ( Fig 2, transistor 210, Para [ 0023, 0037]); and a variable gate-source resistor ( Para [ 0021-0025, 0037-0039], element R1)  connected between the gate and the source ( Fig 2, transistor 210, Para [ 0023, 0037]).
But, CHANG does not disclose explicitly the variable gate-source resistor including a resistive dielectric region with a resistivity that varies directly with a driving voltage of the GaN transistor and indirectly with a driving frequency of the driving voltage.
In a similar field of endeavor, RIOG-GUITART discloses the variable gate-source resistor including a resistive dielectric region (Fig 3, variable resistor dielectric region 330, Para [0038-0039]) with a resistivity that varies directly with a driving voltage of the GaN transistor and indirectly with a driving frequency of the driving voltage (Fig 4, Para [0043-0048], based on the voltage change, frequency varies with voltages also).

Since CHANG and RIOG-GUITART are both from the similar field of endeavor, and galium nitride transistor connected with variable resistor, the purpose disclosed by RIOG-GUITART would have been recognized in the pertinent art of CHANG. Therefore in the art before the effective filing date of the invention to combine CHANG in light of RIOG-GUITART teaching “the variable gate-source resistor including a resistive dielectric region (Fig 3, variable resistor dielectric region 330, Para [0038-0039]) with a resistivity that varies directly with a driving voltage of the GaN transistor and indirectly with a driving frequency of the driving voltage ( Fig 4, Para [ 0043-0048], based on the voltage change, frequency varies with voltages also)” for further advantage such as improves resistance of the variable resistor during a current surge and improve device performance.

Regarding claim 11, CHANG and RIOG-GUITART disclose the semiconductor transistor device of claim 10, CHANG further disclose wherein the GaN transistor has a driving voltage applied across the gate and the source  ( Para [ 0021-0025, 0037-0039]) and that switches between an on-voltage associated with an on-state of the GaN transistor  ( Para [ 0021-0025, 0037-0039])  and an off-voltage associated with an off-state of the GaN transistor  ( Para [ 0021-0025, 0037-0039]).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al ( US 2018/0145684 A1; hereafter CHANG) in view of RIOG-GUITART et al ( US 2019/0348410 A1; hereafter RIOG-GUITART) as applied claims above and further in view of Kim ( US 2014/0244945 A1; hereafter Kim).

Regarding claim 2, CHANG and RIOG-GUITART discloses the semiconductor transistor device of claim 1, But, CHANG and RIOG-GUITART does not disclose explicitly wherein the variable resistance varies directly with a magnitude of the driving voltage within a switching frequency range of the switching.
In a similar field of endeavor, Kim discloses wherein the variable resistance varies directly with a magnitude of the driving voltage (Para [0006-0029]) within a switching frequency range of the switching (Para [0006-0029]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine CHANG and RIOG-GUITART in light of Kim teaching “wherein the variable resistance varies directly with a magnitude of the driving voltage (Para [0006-0029]) within a switching frequency range of the switching (Para [0006-0029])” for further advantage such as driving voltages with minimum amplitude and lower power consumption.

Regarding claim 3, CHANG, RIOG-GUITART and Kim discloses the semiconductor transistor device of claim 2, CHANG further discloses wherein the variable resistance varies within a range corresponding to a driving voltage range between the on-voltage and the off-voltage (Fig 2, Para [0022-0037]).

Regarding claim 4, CHANG and RIOG-GUITART disclose the semiconductor transistor device of claim 1, But, CHANG and RIOG-GUITART does not disclose explicitly wherein the variable resistance is reduced in response to an increase in a frequency of the driving voltage.
In a similar field of endeavor, Kim discloses wherein the variable resistance is reduced in response to an increase in a frequency of the driving voltage (Para [0079-0089]).
Since CHANG, RIOG-GUITART and Kim are both from the similar field of endeavor, and variable resistance element connected with transistor, the purpose disclosed by Kim would have been recognized in the pertinent art of CHANG and RIOG-GUITART. 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine CHANG and RIOG-GUITART in light of Kim teaching “wherein the variable resistance is reduced in response to an increase in a frequency of the driving voltage (Para [0079-0089])” for further advantage such as driving voltages with minimum amplitude and lower power consumption.

Claim 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al ( US 2018/0145684 A1; hereafter CHANG) in view of RIOG-GUITART et al ( US 2019/0348410 A1; hereafter RIOG-GUITART)  as applied claims above and further in view of Jeong et al ( US 2014/0346975 A1; hereafter Jeong).

Regarding claim 7, CHANG and RIOG-GUITART disclose the semiconductor transistor device of claim 1, CHANG further discloses GaN transistors Para [0023, 0037]).
But, CHANG and RIOG-GUITART does not disclose explicitly the further comprising a gate resistor connected at the gate of the GaN transistor.

In a similar field of endeavor, Jeong discloses the further comprising a gate resistor connected at the gate of the GaN transistor (Fig 6, R1 & R2, electrically connected to TR1).
Since CHANG, RIOG-GUITART and Jeong are both from the similar field of endeavor, and variable resistance element connected with transistor, the purpose disclosed by Jeong would have been recognized in the pertinent art of CHANG and RIOG-GUITART. 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine CHANG and RIOG-GUITART in light of Jeong teaching “the further comprising a gate resistor connected at the gate of the GaN transistor (Fig 6, R1 & R2, electrically connected to TR1)” for further advantage such as control driving voltages with minimum amplitude.

Regarding claim 8, CHANG, RIOG-GUITART and Jeong semiconductor transistor device of claim 7, RIOG-GUITART further discloses wherein a resistance value of the gate resistor varies directly with a driving frequency of the driving voltage  ( Fig 4, Para [ 0043-0048], based on the voltage change, frequency varies with voltages also).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine CHANG and Jeong in light of RIOG-GUITART teaching “wherein a resistance value of the gate resistor varies directly with a driving frequency of the driving voltage (Fig 4, Para [0043-0048], based on the voltage change, frequency varies with voltages also)” for further advantage such as control driving voltages with minimum amplitude.

Regarding claim 15, CHANG and RIOG-GUITART disclose the semiconductor transistor device of claim 10, CHANG further discloses GaN transistors Para [0023, 0037]).
But, CHANG and RIOG-GUITART does not disclose explicitly the further comprising a gate resistor connected at the gate of the GaN transistor.

In a similar field of endeavor, Jeong discloses the further comprising a gate resistor connected at the gate of the GaN transistor (Fig 6, R1 & R2, electrically connected to TR1).
Since CHANG, RIOG-GUITART and Jeong are both from the similar field of endeavor, and variable resistance element connected with transistor, the purpose disclosed by Jeong would have been recognized in the pertinent art of CHANG and RIOG-GUITART. 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine CHANG and RIOG-GUITART in light of Jeong teaching “the further comprising a gate resistor connected at the gate of the GaN transistor (Fig 6, R1 & R2, electrically connected to TR1)” for further advantage such as control driving voltages with minimum amplitude.

Regarding claim 16, CHANG, RIOG-GUITART and Jeong semiconductor transistor device of claim 15, RIOG-GUITART further discloses wherein a resistance of the gate resistor varies directly with a driving frequency of a driving voltage of the GaN transistor  ( Fig 4, Para [ 0043-0048], based on the voltage change, frequency varies with voltages also).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine CHANG and Jeong in light of RIOG-GUITART teaching “wherein a resistance of the gate resistor varies directly with a driving frequency of a driving voltage of the GaN transistor (Fig 4, Para [0043-0048], based on the voltage change, frequency varies with voltages also)” for further advantage such as control driving voltages with minimum amplitude.


Allowable Subject Matter

Claims 21-23 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 

the driving voltage oscillations having a resonance frequency higher than the switching frequency; and a variable gate-source resistor connected between the gate and the source, the variable gate-source resistor including a resistive dielectric region with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/MOIN M RAHMAN/Primary Examiner, Art Unit 2898